                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ryan L Aprill, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:20−cv−04657
                                                     Honorable Martha M. Pacold
Anthony Aquila, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 10, 2020:


       MINUTE entry before the Honorable Martha M. Pacold:Plaintiffs' unopposed
motion for leave to file oversized brief in response to defendants' motion to dismiss [28] is
granted.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
